                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 1 of 33 Page ID #:579



                                            1 KAZEROUNI LAW GROUP, APC
                                              Abbas Kazerounian, Esq. (SBN: 249203)
                                            2 ak@kazlg.com
                                            3 245 Fischer Ave., Ste. D1
                                              Costa Mesa, CA 92626
                                            4 Telephone: (800) 400-6808
                                            5 Facsimile: (800) 520-5523
                                            6 KAZEROUNI LAW GROUP, APC
                                            7 Yana A. Hart, Esq. (SBN: 306499)
                                              yana@kazlg.com
                                            8 2221 Camino Del Rio, Suite 101
                                            9 San Diego, CA 92108
                                              Telephone: (619) 233-7770
                                           10 Facsimile: (619) 297-1022
                                           11
2221 C AMINO D EL R IO S OUTH S UITE 101




                                              Attorneys for Plaintiffs
  KAZEROUNI LAW GROUP, APC




                                           12 Arthur Catalano, Matthew Fernandes,
                                              Andre Joseph, Alexander Alonso, and Randolph Jones
         S AN D IEGO , CA 92108




                                           13
                                           14                       UNITED STATES DISTRICT COURT
                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                           15
                                           16
                                                  ARTHUR CATALANO,                            Case No.: 2:19-cv- 04821-MWF
                                           17     MATTHEW FERNANDES,                          (KSx)
                                           18     ANDRE JOSEPH, ALEXANDER
                                                  ALONSO, and RANDOLPH                        MEMORANDUM OF POINTS
                                           19     JONES, individually and on behalf           AND AUTHORITIES IN
                                           20     of others similarly situated,               OPPOSITION TO
                                                                                              DEFENDANTS’ MOTION TO
                                           21                  Plaintiffs,
                                                                                              DISMISS
                                           22
                                                                             v.               Date: January 27, 2020
                                           23                                                 Time: 10:00a.m.
                                                  ANOVOS PRODUCTIONS, LLC;
                                           24                                                 Ctrm: 5A
                                                  and DISNEY LUCAS FILM,
                                                                                              Judge: Hon. Michael Fitzgerald
                                           25     LTD.,
                                           26                  Defendants.
                                           27
                                           28


                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS   i
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 2 of 33 Page ID #:580



                                            1                                            Table of Contents

                                            2   I. Introduction……………………………………………………………………….1
                                            3   II. Statement of Facts………………………………………………………………..2
                                            4           A. Plaintiff Arthur Catalano………………………………………………….4
                                            5           B. Plaintiff Matthew Fernandes………………….……………………..……4
                                            6           C. Plaintiff Andre Joseph…………………………………………………….4
                                            7           D. Plaintiff Alexander Alonso………………………………………………..5
                                            8           E. Randolph Jones……………………………………………………………5
                                            9   III. Legal Standard…………………………………………………………………..5
                                           10   IV. Argument………………………………………………………………………..6
                                           11
2221 C AMINO D EL R IO S OUTH S UITE 101




                                                        A. Plaintiffs Sufficiently Allege Causes of Action for Fraud and Intentional
  KAZEROUNI LAW GROUP, APC




                                           12           Misrepresentation by Anovos. ……………………………………………….6
         S AN D IEGO , CA 92108




                                           13                   1. Plaintiffs Pled Sufficient Facts Pursuant to Rule 9(b) For Claims
                                           14                   Based In Fraud. ……………………………………………………….6
                                           15                   2. Anovos’ “Estimated” Shipping Dates Constitute Misrepresentations.
                                           16                   …………………………………………………...8
                                           17                   3. Plaintiffs Justifiably Relied on Anovos’ Misrepresentations...........11
                                           18           B. Plaintiffs Sufficiently Pled Facts to Establish Negligent Misrepresentation
                                           19           Against Defendants..……………………………………………...13
                                           20           C. Plaintiffs Adequately Allege Breach of Contract. ………………………14
                                           21           D. Mr. Catalano and Mr. Fernandes Sufficiently Allege CLRA Claims
                                           22           Against Anovos. ……………………………………………………………18
                                           23           E. Plaintiffs’ Claims Against Lucasfilm Should Not Be Dismissed………..19
                                           24           F. Plaintiffs Sufficiently Pled Agency Because Lucasfilm’s Actions
                                           25           Evidenced a Grant of Apparent Authority and Ratified Anovos’
                                           26           Conduct…………………………………………………………………….23
                                           27   V. Conclusion. …………………………………………………………………….25
                                           28

                                                 ____________________________________________________________________________________________________
                                                MEMORANDUM OF POINTS AND AUTHORITIES                                                                    ii
                                                IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS                           2:19-cv-04821-MWF (KSx)
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 3 of 33 Page ID #:581



                                            1
                                                Cases
                                            2
                                            3   Alliance Mortgage Co. v. Rothwell,
                                            4   10 Cal, 4th 1226, ...................................................................................................... 11

                                            5   Aryeh v. Canon Business Solutions, Inc.,
                                                55 Cal. 4th 1185, 1196 (2013) .................................................................................. 20
                                            6
                                                A-Z Bus Sales, Inc. v. City of Burbank,
                                            7   Case No. B244867, 2014 Cal. App. Unpub. LEXIS 1765, at *10 (Mar. 13, 2014) . 16
                                            8
                                                Baas v. Dollar Tree Stores, Inc.,
                                            9   2007 U.S. Dist. LEXIS 65979, 2007 WL 2462150 at *2
                                                (N.D. Cal. August 29, 2007) ...................................................................................... 7
                                           10
                                           11   Badie v. Bank of America,
                                                67 Cal. App. 4th 779, 795 (1998) ............................................................................. 15
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           12
  KAZEROUNI LAW GROUP, APC




                                                Bardin v. Daimlerchrysler Corp.,
                                           13   136 Cal. App. 4th 1255, 1260-1261 (2006) ............................................................. 20
         S AN D IEGO , CA 92108




                                           14   Bauman v. Bliese,
                                           15   326 B.R. 843, 845 (Bankr. M.D. Fla. 2005) ............................................................... 9

                                           16   C. A. Hooper & Co. v. Freeman, Smith & Camp Co.,
                                                1 Cal.App.2d 122, 124, 36 P.2d 146 (1934) ............................................................. 17
                                           17
                                           18   Cadlo v. Owens-Illinois, Inc.,
                                                125 Cal. App. 4 513, 519 (1st Dist. 2014)................................................................. 8
                                                                       th



                                           19
                                                Chapman v. Skype Inc.,
                                           20   220 Cal. App. 4th 217, 230-31 (2nd Dist. 2013) ........................................................ 8
                                           21   Cooper v. Pickett,
                                           22   137 F.3d 616, 627 (9th Cir. 1997);............................................................................. 6

                                           23   Credit Suisse First Boston Corp. v. Grunwald,
                                                400 F.3d 1119, 1126 fn. 8 (9th Cir. 2005)................................................................ 16
                                           24
                                           25   Dalton v. Anovos et al,
                                                19-4821-MWF-KS, *18-19 (C.D. Cal. Sept. 27, 2019). ............................................ 7
                                           26
                                                Daniel v. Ford Motor Co.,
                                           27   806 F.3d 1217, 1225 (9th Cir. 2015) ........................................................................ 12
                                           28
                                                 ____________________________________________________________________________________________________
                                                MEMORANDUM OF POINTS AND AUTHORITIES                                                                                     iii
                                                IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS                           2:19-cv-04821-MWF (KSx)
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 4 of 33 Page ID #:582


                                                Digerati Holdings, LLC v. Young Money Entm’t, LLC,
                                            1   194 Cal. App. 4th 873, 885 (2011) ........................................................................... 15
                                            2
                                                Donohue v. Apple, Inc.,
                                            3   871 F. Supp. 2d 913, 928 (N.D. Cal. 2012).............................................................. 20
                                            4   Eminence Capital, L.L.C. v. Aspeon, Inc.,
                                            5   316 F.3d 1048, 1052 (9th Cir. 2003). ......................................................................... 6

                                            6   Emrich v. Touche Ross & Co.,
                                                846 F.2d 1190, 1198 (9th Cir. 1998) .......................................................................... 6
                                            7
                                                Fitch v. Le Beau,
                                            8   1 Cal. App. 3d 320, 324-25 (1969)........................................................................... 21
                                            9
                                                Foley v. Interactive Data Corp.,
                                           10   47 Cal. 3d 654, 684 (1988) ....................................................................................... 15
                                           11
2221 C AMINO D EL R IO S OUTH S UITE 101




                                                Furla v. Jon Douglas Co.,
  KAZEROUNI LAW GROUP, APC




                                           12   65 Cal. App. 4th 1069, 1080 (1998) ......................................................................... 10
         S AN D IEGO , CA 92108




                                           13   Gilligan v. Jamco Dev. Corp.,
                                                108 F.3d 246, 249 (9 Cir. 1997) ................................................................................ 5
                                                                             th


                                           14
                                                Gonsalves v. Roma Furniture Co.,
                                           15   107 Misc. 2d 186, 188 (Civ. Ct. 1980) ..................................................................... 17
                                           16
                                                Hawaiian Paradise Park Corp. v. Friendly Broad. Co.,
                                           17   414 F.2d 750, 756 (9th Cir. 1969) ............................................................................ 23
                                           18   Henderson v. United Student Aid Funds, Inc.,
                                           19   918 F.3d 1068, 1073-1074 (9th Cir. 2019)........................................................ 24, 25

                                           20   Henry v. Sharma,
                                                154 Cal. App. 3d 665, 669 (2nd Dist. Cal. 1984) ..................................................... 15
                                           21
                                                Hougland v. Roth Blum Packing Co.
                                           22   99 Cal.App. 631, 635, 279 P. 159 (1929) ................................................................. 17
                                           23
                                                In re Jamster Mktg. Litig.,
                                           24   2009 U.S. Dist. LEXIS 43592 (S.D. Cal. May 22, 2009) ........................................ 23
                                           25   Inland Mediation Bd. v. City of Pomona,
                                           26   158 F. Supp. 2d 1120, 1140 (C.D. Cal. 2001) .......................................................... 23

                                           27   Inwood Laboratories, Inc. v. Ives Lab., Inc.,
                                                456 U.S. 844, 853-54 (1982) .................................................................................... 22
                                           28

                                                 ____________________________________________________________________________________________________
                                                MEMORANDUM OF POINTS AND AUTHORITIES                                                                               iv
                                                IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS                           2:19-cv-04821-MWF (KSx)
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 5 of 33 Page ID #:583


                                                Jones & Laughlin Steel Co. v. Abner Doble Co.,
                                            1   162 Cal. 497, 504 (1912) .......................................................................................... 15
                                            2
                                                Jones v. ConAgra Foods, Inc.,
                                            3   912 F. Supp. 2d 889, 902 (N.D. Cal. 2012).............................................................. 19
                                            4   Kasel v. Remington Arms Co.,
                                            5   24 Cal.App.3d 711, 725 (1972). ............................................................................... 23

                                            6   Kashmiri v. Regents of University of California,
                                                156 Cal. App. 4 809, 844-45 (2007)........................................................................ 17
                                                                      th


                                            7
                                                Kealoha v. E.I. du Pont de Numerours & Co.,
                                            8   82 F.3d 894, 903 (9th Cir. 1996) .............................................................................. 21
                                            9
                                                Kinsman v. Unocal Corp.,
                                           10   37 Cal. 4 659, 673-74 (2005) .................................................................................. 21
                                                            th




                                           11   Lazar v. Superior Court,
                                                12 Cal. 4 631, 638 (1996) .......................................................................................... 8
2221 C AMINO D EL R IO S OUTH S UITE 101




                                                            th

                                           12
  KAZEROUNI LAW GROUP, APC




                                           13   Lushe v. Verengo Inc.,
         S AN D IEGO , CA 92108




                                                2015 U.S. Dist. LEXIS 16961,*10-17 (C.D. Cal. Feb. 2015) .................................. 24
                                           14
                                                Martinez v. Decorators Warehouse, Inc.
                                           15   Cuyahoga App. No. 46873, 1983 Ohio App. LEXIS 12917 (Dec. 15, 1983) .......... 17
                                           16
                                                Mavrix Photographs, LLC v. LiveJournal, Inc.,
                                           17   873 F.3d 1045 (9th Cir. 2017) ............................................................................ 24, 25
                                           18   Mini Maid Services Co. v. Maid Brigade Systems, Inc.,
                                           19   967 F.2d 1516, 1521 (11 Cir. 1992) ........................................................................ 22
                                                                                  th




                                           20   Moore v. Kayport Package EXP., Inc.,
                                                885 F.2d 531, 540 (9th Cir. 1989) .............................................................................. 7
                                           21
                                                Morongo Band of Mission Indians v. Rose,
                                           22   893 F.2d 1074, 1079 (9th Cir. 1990) ........................................................................ 25
                                           23
                                                Motohouse Intent., LLC v. PPG Industries, Inc.,
                                           24   2010 WL 476652, at *3 (S.D. Cal. Feb 4, 2010)........................................................ 8
                                           25
                                                Newcal Industries, Inc. v. Ikon Office Solution,
                                           26   513 F.3d 1038, 1056 (9th Cir. 2008) ........................................................................ 20
                                           27
                                                Nordberg v. Trilegiant Corporation a/k/a TRL Group,
                                           28   445 F. Supp. 2d 1082, 1097 (N.D. Cal. 2006).......................................................... 18
                                                 ____________________________________________________________________________________________________
                                                MEMORANDUM OF POINTS AND AUTHORITIES                                                                                v
                                                IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS                           2:19-cv-04821-MWF (KSx)
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 6 of 33 Page ID #:584



                                            1   Peloza v. Capistrano Unified Sch. Dist.,
                                            2   37 F.3d 517, 521 (9th Cir. 1994) ................................................................................ 6

                                            3   Petersen v. Allstate Indem. Co.,
                                                281 F.R.D. 413, 417-18 (C.D. Cal. 2012) ................................................................ 14
                                            4
                                            5   Podolsky v. First Healthcare Corp.
                                                (1996) 50 Cal. App. 4 632 ....................................................................................... 20
                                                                                  th



                                            6
                                                Resolution Trust Corp. v. Rossmoor Corp.,
                                            7   34 Cal.App.4 93, 104 (1995) ................................................................................... 21
                                                                   th




                                            8   Sater v. Chrysler Grp. LLC,
                                            9   No. EDCV 14-00-700-VAP (DTBx)........................................................................ 14

                                           10   Scheuer v. Rhodes,
                                                416 U.S. 232, 236 (1974) ........................................................................................... 6
                                           11
2221 C AMINO D EL R IO S OUTH S UITE 101
  KAZEROUNI LAW GROUP, APC




                                           12   Schlagal v. Learning Tree Int'l.,
                                                1998 U.S. Dist. LEXIS 20306, 1998 WL 1144581 at *8
         S AN D IEGO , CA 92108




                                           13   (C.D. Cal. Dec 23, 1998) ............................................................................................ 7
                                           14   Small v. Fritz, Inc.,
                                                30 Cal. 4th 167, 173 (2003) ........................................................................................ 8
                                           15
                                           16   Spinks v. Clark,
                                                147 Cal. 439, 444 (1905) .......................................................................................... 11
                                           17
                                                State Farm Fire & Casualty Co. v. Superior Court
                                           18   45 Cal. App. 4th 1093 (1996) ................................................................................... 20
                                           19
                                           20   Sun Microsystems, Inc. v. Microsoft Corp.,
                                                81 F. Supp. 2d 1026, 1030 (N.D. Cal. Jan. 25, 2000) .............................................. 15
                                           21
                                                Tenzer v. Superscope, Inc.
                                           22   39 Cal. 3d 18, 30 (1985) ............................................................................................. 8
                                           23   Thrifty Payless, Inc. v. The Americana at Brand, LLC,
                                           24   218 Cal.App.4 1230, 1238 (2013) ........................................................................... 10
                                                                        th




                                           25   Thrifty v. Payless, Inc. v. The Americana Brand, LLC,
                                                218 Cal. App. 4 1230................................................................................................. 9
                                                                             th


                                           26
                                           27   Ucello v. Laudenslayer,
                                                44 Cal.App.3d 504(1975) ......................................................................................... 21
                                           28

                                                 ____________________________________________________________________________________________________
                                                MEMORANDUM OF POINTS AND AUTHORITIES                                                                                  vi
                                                IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS                           2:19-cv-04821-MWF (KSx)
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 7 of 33 Page ID #:585


                                                UMG Recordings, Inc. v. Global Eagle Entertainment, Inc.,
                                            1   2015 WL 12746208, at *15 (C.D. Cal. Oct. 30, 2015) .............................................. 8
                                            2
                                                United States v. City of Redwood City,
                                            3   640 F.2d 963, 966 (9 Cir. 1981) ................................................................................ 5
                                                                             th




                                            4   Veera v. Banana Republic, LLC,
                                            5   6 Cal. App. 5th 907, 921 (2016) ............................................................................... 12

                                            6   Warren v. Fox Family Worldwide, Inc.,
                                                328 F.3d 1136, 1139 (9 Cir. 2003) ............................................................................ 6
                                                                                       th


                                            7
                                                Wood v. Ostrander,
                                            8   879 F.2d 583, 590 (9 Cir. 1989) ............................................................................. 22
                                                                                  th




                                            9
                                                Yucesoy v. Uber Techs., Inc.,
                                           10   No. 15-cv-00262-EMC, 2016 U.S. Dist. LEXIS 15867,
                                                (N.D. Cal. Feb. 9, 2016) ........................................................................................... 19
                                           11
                                                Zimmerman v. City of Oakland,
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           12
  KAZEROUNI LAW GROUP, APC




                                                255 F.3d 734, 737 (9 Cir. 2001) ................................................................................ 6
                                                                             th



                                           13
         S AN D IEGO , CA 92108




                                           14   Statutes
                                           15   16 C.F.R. § 435.2(a)(1). ........................................................................................... 12
                                           16
                                                16 C.F.R. § 435.2(b)(1) ............................................................................................ 12
                                           17
                                                Cal. Civ. Code § 1780 .............................................................................................. 18
                                           18
                                                Cal. Civ. Code § 1657 .............................................................................................. 15
                                           19
                                           20   Cal. Civ. Code §§ 1760 ............................................................................................ 18

                                           21
                                                Treatises
                                           22
                                                Rest. (2d) of Agency ................................................................................................ 23
                                           23
                                           24   Witkin, Summary of California Law (Ninth Edition),
                                                Contracts § 792 at 715 (1998). ................................................................................. 15
                                           25
                                           26
                                           27
                                           28
                                                 ____________________________________________________________________________________________________
                                                MEMORANDUM OF POINTS AND AUTHORITIES                                                                                 vii
                                                IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS                           2:19-cv-04821-MWF (KSx)
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 8 of 33 Page ID #:586



                                            1      I. INTRODUCTION
                                            2         Plaintiffs Arthur Catalano, Matthew Fernandes, Andre Joseph, Alexander
                                            3 Alonso, and Randolph Jones (collectively “Plaintiffs”) oppose Defendants Anovos
                                            4 Productions, LLC, (“Anovos”) and Lucasfilm Ltd. LLC’s (erroneously sued as
                                            5 “Disney Lucasfilm, Ltd.”) (“Lucasfilm”) (collectively “Defendants”) Motion to
                                            6 Dismiss pursuant Fed. R. Civ. P. 12(b)(6) (“MTD”).
                                            7         The crux of Anovos’ entire motion to dismiss is: so long as Anovos discloses
                                            8 that a delivery date is an “estimate,” Anovos is immune from liability. Anovos
                                            9 would like this Court to adopt the notion that against all consumer expectations and
                                           10 common sense, by not delivering paid for products in the next century, Anovos
                                           11 cannot be liable for any of their ongoing misrepresentations and continued promises
2221 C AMINO D EL R IO S OUTH S UITE 101
  KAZEROUNI LAW GROUP, APC




                                           12 of deliveries. Lucasfilm argues that it can remain willfully blind to Anovos’ fraud,
         S AN D IEGO , CA 92108




                                           13 and continue its marketing and licensing of Anovos’ products, because it is merely
                                           14 a “licensor.” Thus, Lucasfilm’s argument is premised that it cannot be held directly
                                           15 or vicariously liable for Anovos’ fraud despite its active promotion and
                                           16 endorsement of Anovos’ pre-paid products that have not been delivered for years,
                                           17 continued licensing of its trademarks to Anovos despite numerous complaints, and
                                           18 its failure to warn of the knowing danger – that prepaid items will not be delivered
                                           19 to consumers.
                                           20         Contrary to Defendants’ arguments, Plaintiffs adequately and thoroughly
                                           21 allege that both Defendants are liable under various causes of actions for their joint
                                           22 and concerted actions, joint promotion of prepaid products, and Anovos’ repetitive
                                           23 misrepresentations of the delivery dates through its website, blogs, articles, and
                                           24 email correspondences. Had Defendants warn the consumers that the prepaid items
                                           25 will not be shipped for four or more years, and anticipate postponing shipping dates
                                           26 indefinitely, no reasonable consumer would purchase Anovos’ products. Plaintiffs
                                           27 sufficiently pled reliance on Anovos’ promises to deliver and Anovos’ failure to
                                           28 produce fully paid for goods. Lastly, due to Lucasfilm’s role in the creation of


                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS   1
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 9 of 33 Page ID #:587



                                            1   danger and its active advertisement of Anovos’ pre-paid items, it must assume a
                                            2   corresponding duty to protect the consumers who relied on Lucasfilm’s
                                            3   involvement in working with Anovos. Plaintiffs Fernandes and Alonso and
                                            4   consumers alike would not have been in harms way but for Lucasfilm’s
                                            5   concealment of Anovos’ fraudulent activity, active endorsement and promotion of
                                            6   undeliverable items, and continued licensing of their trademarks to Anovos.
                                            7         Anovos’ indefinite delays with false assurances along the way cannot relieve
                                            8   both Defendants’ of their liability, especially since both Defendants profited from
                                            9   Anovos’ ongoing misrepresentations and licensing by continuing to sell or advertise
                                           10   Anovos’ products after they were on notice of Anovos’ repeated failure to deliver
                                           11   the prepaid products. Thus, Defendants’ MTD should be denied in its entirety.
2221 C AMINO D EL R IO S OUTH S UITE 101
  KAZOURONI LAW GROUP, APC




                                           12      II. STATEMENT OF FACTS
                                           13         Lucasfilm exclusively licenses StarWars costumes and props to Anovos.
         S AN D IEGO , CA 92108




                                           14   [Dkt. 46, Plaitniffs’ Third Amended Complaint (“TAC”), ¶ 25.] “In partnership
                                           15   with Lucasfilm Ltd., Anovos use[s] original film assets and digital scan technology
                                           16   to reproduce [ ] officially licensed costume replica[s].” Id. at ¶ 24. After acquiring
                                           17   Lucasfilm’s license, it became clear that Anovos was unable to keep up with
                                           18   production orders. See id. at ¶¶ 23, 25, 62, 63.
                                           19         Despite Anovos’ inability and ineptitude to manufacture and deliver the pre-
                                           20   paid products, Lucasfilm continuously approved, encouraged and licensed Anovos
                                           21   to sell Lucasfilm’s products. Id. at ¶¶ 148-71. As early as January 27, 2016, there
                                           22   was such a high volume of consumer complaints concerning Anovos’ failure to
                                           23   deliver purchased items, that the Better Business Bureau (“BBB”) sent Anovos
                                           24   multiple certified letters addressing such complaints. Id. at ¶¶ 63, 65. Indeed,
                                           25   Anovos maintains an “F” rating with BBB for its inability to fulfill various
                                           26   outstanding orders. Id. at ¶ 168.
                                           27         On Lucasfilm’s own website, starwars.com, it has advertised Anovos
                                           28   products with anticipated shipping dates. Id. at ¶¶ 148-50. In fact, Lucasfilm even


                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS   2
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 10 of 33 Page ID #:588



                                                published an article raging about Anovos’ costume. Id. Lucasfilm continues to
                                            1
                                                promote the sales of Anovos’ products—including the items that have not been
                                            2
                                                manufactured or delivered for years—eluding that the high quality products would
                                            3
                                                be in time for certain holidays, events, deadlines. TAC ¶¶149-150, 166. All Anovos
                                            4
                                                StarWars products and promotional materials feature Lucasfilm’s logo. Id. at ¶ 163.
                                            5
                                                Naturally, Lucasfilm’s conduct and active promotion of its licensee led consumers
                                            6
                                                to believe that Anovos was a reputable company associated with Lucasfilm and
                                            7
                                                they could bring their complaints against Anovos to Lucasfilm directly. See id. at
                                            8
                                                ¶167. Lucasfilm reinforced this notion through its Licensing Coordinator, Jessica
                                            9
                                                Santin, who generally responded to consumer complaints and assured consumers
                                           10
                                                that while she was aware of the ongoing problems, she would “escalate” their
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           11
  KAZEROUNI LAW GROUP, APC.




                                                complaints with Anovos, and the delays did not live up to Lucasfilm’s standards.
                                           12
         S AN D IEGO , CA 92108




                                                Id. at ¶¶ 153-56. Despite knowing that numerous products have yet to be delivered
                                           13
                                                to thousands of customers, Anovos’ repeated failure to “live up to” Lucasfilm’s
                                           14
                                                standards, Lucasfilm continues to license its products to Anovos and continues to
                                           15
                                                promote Anovos’ “exclusive” prepaid products. Id. at ¶¶ 148-150, 171-173, 177.
                                           16
                                                                  Summary of Anovos’ Constant Misrepresentations.
                                           17
                                                       Anovos’ website is rife with misleading delivery dates. Id. at ¶¶ 43, 44, 47,
                                           18
                                                49, 50, 51, 52, 53. Plaintiffs’ TAC exemplifies a customer’s experience when
                                           19
                                                generally purchasing a pre-order item from 2016. Id. at ¶ 43. Directly below an
                                           20
                                                item, Anovos provided an estimated shipping of a three month period. Id. Delivery
                                           21
                                                dates were also located below within the description of a product in bolded font. Id.
                                           22
                                                On the same product’s page, Anovos also inserted a link to an “updates page” for
                                           23
                                                additional shipping dates and information as well as to blogs encouraging
                                           24
                                                consumers purchase the items and worth the “estimated” wait. Id. at ¶ 43, 50.
                                           25
                                                Consistently, Anovos provided shipping dates for its products all within a year of
                                           26
                                                the purchase order. Id. at 44.
                                           27
                                           28
                                                   ________________________________________________________________________________________________
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS                   3
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 11 of 33 Page ID #:589



                                            1         At the time of each of their own purchases, Plaintiffs were not aware of
                                            2   Anovos’ tarnishing reputation and genuinely believed when they paid for an item,
                                            3   they would receive it. TAC at ¶¶ 69, 90, 104, 118, 125, 198. All named Plaintiffs
                                            4   made purchases online from anovos.com where, at the time of purchase, Anovos
                                            5   provided an estimated shipping date within the year of purchase. Id. at 51.
                                            6      A. Plaintiff Arthur Catalano
                                            7         At the time of Plaintiff Arthur Catalano’s $580.54 Starfleet Survival Suit
                                            8   Jacket purchase on September 4, 2016, Anovos’ website stated the jacket would
                                            9   arrive the “first quarter of 2017” (January to March). Id. at ¶ 73. Following his
                                           10   purchase, as opposed to receiving the item, Catalano received at least seven
                                           11   different emails from Anovos, each pushing back the scheduled delivery date. Id. at
2221 C AMINO D EL R IO S OUTH S UITE 101
  KAZOURONI LAW GROUP, APC




                                           12   ¶¶ 75-81. In the midst of these delays, Mr. Catalano made a second purchase on
                                           13   November 7, 2017. Id. at ¶ 86. To date, neither order has been fulfilled. Id. at ¶88.
         S AN D IEGO , CA 92108




                                           14      B. Plaintiff Matthew Fernandes
                                           15         Matthew Fernandes purchased a “Star Wars: The Last Jedi First Order
                                           16   Stormtrooper Helmet Accessor” on January 17, 2018 for $225.00. Id. at ¶ 90. It was
                                           17   estimated by Anovos that the Helmet Accessory would be delivered in the Fall of
                                           18   2018. Id. at ¶ 91. On or around September 17, 2018, Mr. Fernandes received the
                                           19   first of many email updates from Anovos postponing the delivery of his helmet. Id.
                                           20   at ¶ 96. Fernandes’ order was pushed back to the Winter of 2018, then to
                                           21   March/early April 2019, then June 20, 2019. Id. at ¶¶ 96, 100. Due to the delays, in
                                           22   May 2019, Mr. Ferndandes contacted LucasFilm directly and corresponded with a
                                           23   “Jessica Santin” who explained (i) she was aware of the issues and (ii) would
                                           24   escalate them with Anovos. Id. at ¶¶ 102. Mr. Fernandes never received his order,
                                           25   which is still being sold online by Anovos. Id. at ¶ 103.
                                           26      C. Plaintiff Andre Joseph
                                           27         On September 4, 2016, Mr. Joseph ordered a “Star Trek: Beyond – Starfleet
                                           28   Survival Suit jacket (PRE-ORDER) from Anovos for $559.35, scheduled to for


                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS     4
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 12 of 33 Page ID #:590



                                                deliver in Summer 2017. Id. at ¶¶ 100, 106. However, on September 14, 2017,
                                            1
                                                November 8, 2017, February 26, April 30, June 4, and August 21, 2018, Anovos
                                            2
                                                sent emails delaying his order. Id. at ¶ 108, 109.
                                            3
                                                       On November 11, 2017, Mr. Joseph made another online purchase for a “Star
                                            4
                                                Trek Discovery Starfleet Phaser Pistol Interactive Prop Replica (Reservation –
                                            5
                                                Wave 3) for $533.88. Id. at ¶ 112. Mr. Joseph has yet to receive either purchase
                                            6
                                                from Anovos. Id. at ¶ 124.
                                            7
                                                   D. Plaintiff Alexander Alonso
                                            8
                                                       Plaintiff Alexander Alonso purchased from Anovos on April 18, 2018, a
                                            9
                                                “Star Wars Luke Skywalker Rebel Pilot Helmet Accessory” paying $390.02 . Id. at
                                           10
                                                ¶ 118. At the time of purchase, Anovos’ estimated delivery was in Fall 2018. Id. at
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           11
  KAZEROUNI LAW GROUP, APC.




                                                ¶ 119. Similarly, to other Plaintiffs’ experiences, as the estimated date came near,
                                           12
         S AN D IEGO , CA 92108




                                                Anovos extended the delivery date quarter by quarter. Id. at ¶ 121. Over a year after
                                           13
                                                his purchase, Mr. Alonso has yet to receive the Helmet Accessory. Id. at ¶ 122.
                                           14
                                                   E. Randolph Jones
                                           15
                                                       On July 28, 2018, Plaintiff Randolph Jones purchased a “Star Trek: The Final
                                           16
                                                Frontier – captain Kirk Bomber Jacket (2018 Pre-Order – Wave 3) from Anovos for
                                           17
                                                $350.00 on a payment plan to be completed in January 2019. Id. at ¶ 125, 130. Mr.
                                           18
                                                Jones made this purchase based on the represented delivery date of March 2019. Id.
                                           19
                                                at ¶ 129. Shortly after Mr. Jones completed his payments, Anovos delayed his
                                           20
                                                order, while at the same time, advertising and selling the Star Trek: The Final
                                           21
                                                Frontier – captain Kirk Bomber Jacket to ship within the next two to five months.
                                           22
                                                Id. at ¶ 135.
                                           23
                                                   III.    LEGAL STANDARD
                                           24
                                                       Motions to dismiss under Federal Rule of Civil Procedure Rule 12(b)(6) are
                                           25
                                                disfavored and granted only under extraordinary circumstances. See Gilligan v.
                                           26
                                                Jamco Dev. Corp., 108 F.3d 246, 249 (9th Cir. 1997); see also United States v.
                                           27
                                                City of Redwood City, 640 F.2d 963, 966 (9th Cir. 1981). In reviewing the
                                           28
                                                   ________________________________________________________________________________________________
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS                   5
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 13 of 33 Page ID #:591



                                            1   sufficiency of the complaint, “[t]he issue is not whether a plaintiff will ultimately
                                            2   prevail, but whether the claimant is entitled to offer evidence to support the
                                            3   claims.” Emrich v. Touche Ross & Co., 846 F.2d 1190, 1198 (9th Cir. 1998)
                                            4   (quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).
                                            5         Courts must accept all allegations of fact in the complaint as true and
                                            6   construe them in the light most favorable to the plaintiffs. Warren v. Fox Family
                                            7   Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir. 2003) (citing Zimmerman v. City of
                                            8   Oakland, 255 F.3d 734, 737 (9th Cir. 2001)). The Court must also assume the
                                            9   general allegations embrace the necessary, specific facts to support the claim.
                                           10   Peloza v. Capistrano Unified Sch. Dist., 37 F.3d 517, 521 (9th Cir. 1994). Also,
                                           11   “[d]ismissal with prejudice and without leave to amend is not appropriate unless it
2221 C AMINO D EL R IO S OUTH S UITE 101
  KAZOURONI LAW GROUP, APC




                                           12   is clear . . . that the complaint could not be saved by amendment.” Eminence
                                           13   Capital, L.L.C. v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).
         S AN D IEGO , CA 92108




                                           14      IV.     ARGUMENT
                                           15         Anovos’ misguided reliance on “estimated” delivery dates cannot absolve it
                                           16   from liability for its utter failure to supply pre-paid products for years. Defendants’
                                           17   motion should be denied in its entirety because: (a) under any pleading standard,
                                           18   Plaintiffs sufficiently put Anovos on notice of its misrepresentations; (b) Anovos’
                                           19   delays in perpetuity constitute breach of contract; (c) Plaintiffs’ CLRA and
                                           20   negligence claims are well plead; and (d) Lucasfilm must remain accountable for its
                                           21   creation of harm to consumers.
                                           22      A. Plaintiffs Sufficiently Allege Causes of Action for Fraud and Intentional
                                           23         Misrepresentation by Anovos.
                                           24         1.      Plaintiffs Pled Sufficient Facts Pursuant to Rule 9(b) For Claims
                                           25              Based In Fraud.
                                           26            Despite a heightened standard, the Ninth Circuit has opined courts “cannot
                                           27   make Rule 9(b) carry more weight than it was meant to bear.” Cooper v. Pickett,
                                           28   137 F.3d 616, 627 (9th Cir. 1997); see also Schlagal v. Learning Tree Int'l., 1998


                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS     6
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 14 of 33 Page ID #:592



                                                U.S. Dist. LEXIS 20306, 1998 WL 1144581 at *8 (C.D. Cal. Dec 23, 1998) (“The
                                            1
                                                Court must strike a careful balance between insistence on compliance with
                                            2
                                                demanding pleading standards and ensuring that valid grievances survive.”) Instead,
                                            3
                                                Rule 9(b) particularity requirements “must be read in harmony with Fed. R. Civ. P.
                                            4
                                                8’s requirement of a ‘short and plain’ statement of the claim.” Baas v. Dollar Tree
                                            5
                                                Stores, Inc., 2007 U.S. Dist. LEXIS 65979, 2007 WL 2462150 at *2 (N.D. Cal.
                                            6
                                                August 29, 2007). Thus, the particularity requirement is satisfied if the complaint
                                            7
                                                identifies the circumstances constituting fraud so that a defendant can prepare an
                                            8
                                                answer to the allegations. Moore v. Kayport Package EXP., Inc., 885 F.2d 531, 540
                                            9
                                                (9th Cir. 1989).
                                           10
                                                       Anovos cannot plausibly maintain that it is unable to respond to the
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           11
  KAZEROUNI LAW GROUP, APC.




                                                allegations of fraud asserted in the TAC simply because Plaintiffs did not allege
                                           12
         S AN D IEGO , CA 92108




                                                every misrepresentation with respect to every product purchased with sufficient
                                           13
                                                particularity. 1 Anovos claimed it would provide consumers with purchased
                                           14
                                                products, and then deliver the pre-paid products. In fact, numerous items have not
                                           15
                                                yet been manufactured. The TAC sets forth the precise content of Anovos’ alleged
                                           16
                                                typical and specific misrepresentations, listing the respective dates of the
                                           17
                                                misrepresentations and content for each Plaintiff. TAC ¶¶ 43-56, 69-70, 73, 74, 75,
                                           18
                                                76-88, 90-91, 93, 95-96, 98-100, 102, 106, 107, 109-116, 119-122, 125-129, 132-
                                           19
                                                135. Specifically, Plaintiffs provided product descriptions with attached photos
                                           20
                                                exemplifying the various delivery misrepresentations on Anovos’ website in 2016
                                           21
                                                TAC at ¶ 44, 47; they recited verbatim emails from Reggie, Ezra Parish and
                                           22
                                                Anovos’ customer supply liaisons regarding further delays and providing false
                                           23
                                                assurances; they listed dates of the website misrepresentations at the time of
                                           24
                                                1
                                           25    In fact, this Court previously noted that Plaintiffs do not need to “plead every
                                           26   misrepresentation, but they must do more than use general language with one
                                                example” in listing the specific source of the misrepresentations, dates of the
                                           27   misrepresentations, and specific content of misrepresentations. Dalton v. Anovos et
                                           28   al, 19-4821-MWF-KS, *18-19 (C.D. Cal. Sept. 27, 2019).
                                                   ________________________________________________________________________________________________
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS                   7
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 15 of 33 Page ID #:593



                                            1   purchases; they provided dates of the emailed false representations. Id. at ¶¶ 81, 83,
                                            2   96, 107, 108); and they provided the dates and sources of email updates directing
                                            3   them to use the “delivery update pages.” Id. at ¶¶ 70,73, 74, 75, 76, 77, 78, 79, 80,
                                            4   81, 83, 87, 91, 96, 100, 106, 107, 108, 109, 110, 115,119, 120, 129, 133. Here,
                                            5   Anovos’ representations were false at the time each misrepresentation was made
                                            6   because Anovos had no ability to comply with the orders, and, in fact, had
                                            7   numerous pre-order items outstanding back in 2016. Id. at 41, 62-63, 123, 201, 214,
                                            8   227, 238. Thus, Plaintiffs sufficiently allege facts demonstrating Anovos’ fraud.
                                            9         2. Anovos’ “Estimated” Shipping Dates Constitute Misrepresentations.
                                           10         Under California law, elements for fraud are fundamentally the same for
                                           11   intentional misrepresentation: (1) a misrepresentation, (2) knowledge of falsity; (3)
2221 C AMINO D EL R IO S OUTH S UITE 101
  KAZOURONI LAW GROUP, APC




                                           12   intent to induce reliance; (4) justifiable reliance; and (5) damages. Chapman v.
                                           13   Skype Inc., 220 Cal. App. 4th 217, 230-31 (2nd Dist. 2013); see Lazar v. Superior
         S AN D IEGO , CA 92108




                                           14   Court, 12 Cal. 4th 631, 638 (1996); Cadlo v. Owens-Illinois, Inc., 125 Cal. App. 4th
                                           15   513, 519 (1st Dist. 2014); see Small v. Fritz, Inc., 30 Cal. 4th 167, 173 (2003).
                                           16         Misrepresentation may be implied through one’s promise to perform, while
                                           17   at the same time he or she lacks such intention to perform. Lazar, 12 Cal 4th at 638.
                                           18   Because another party’s state of mind is often not expressly known to a plaintiff,
                                           19   the intent to defraud may often be established by inference. See Tenzer v.
                                           20   Superscope, Inc. 39 Cal. 3d 18, 30 (1985). Rarely does a plaintiff have direct
                                           21   evidence of a defendant’s fraudulent intent, therefore circumstantial evidence such
                                           22   as insolvency, hasty repudiation of a promise, failure to attempt performance, or
                                           23   continued assurances after it is clear there was no performance. Id. Importantly,
                                           24   “continued assurances” in regard to non-performance raise an inference of fraud.
                                           25   UMG Recordings, Inc. v. Global Eagle Entertainment, Inc., 2015 WL 12746208, at
                                           26   *15 (C.D. Cal. Oct. 30, 2015); see Motohouse Intent., LLC v. PPG Industries, Inc.,
                                           27   2010 WL 476652, at *3 (S.D. Cal. Feb 4, 2010) (“Defendants’ continued
                                           28   assurances that they would pay, Plaintiff’s detrimental reliance, and Defendants’


                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS   8
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 16 of 33 Page ID #:594



                                                success in securing sponsorship benefits . . . raise a reasonable expectation that
                                            1
                                                discovery will reveal evidence sufficient to show that Defendants’ representations
                                            2
                                                were made with the intent to deceive Plaintiff and induce it to prove sponsorship
                                            3
                                                benefits to Defendants. Plaintiff therefore sufficiently alleged intent to defraud”).
                                            4
                                                       As of January 27, 2016, Anovos could not maintain its estimated shipping
                                            5
                                                dates to consumers. ¶ 63. The BBB sent Anovos two separate letters, January 27,
                                            6
                                                2016 and March of 2016, based on the high volume of consumer complaints for
                                            7
                                                products not received. Id. Yet, Anovos continued to advertise its pre-paid products,
                                            8
                                                estimating the delivery dates within several months from the date of purchase. All
                                            9
                                                five named Plaintiffs have waited for their orders over a year from the dates of their
                                           10
                                                purchases. TAC ¶¶ 70, 84, 90, 97, 105, 117, 125,134. The orders are yet to be
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           11
  KAZEROUNI LAW GROUP, APC.




                                                fulfilled. Despite knowing that it has ongoing manufacturing and testing issues,
                                           12
         S AN D IEGO , CA 92108




                                                Anovos currently advertises and accepts full payment for the very items Plaintiffs
                                           13
                                                have yet to receive—still providing quickly approaching or already passed shipping
                                           14
                                                estimates.2 TAC ¶¶ 98, 135. Thus, Plaintiffs allegations establish the continuous
                                           15
                                                practice and pattern of fraud, where Anovos is misrepresenting delivery dates
                                           16
                                                despite knowing that thousands of items have yet to be fulfilled and the shipment of
                                           17
                                                the items sold years ago has not yet started.
                                           18
                                                       Fraud cases can be based on “estimates.” In Thrifty v. Payless, Inc. v. The
                                           19
                                                Americana Brand, LLC, 218 Cal. App. 4th 1230, 1242 the California Court of
                                           20
                                                Appeal reversed a demurrer on fraud claims arising out of a commercial landlord’s
                                           21
                                                estimates of the plaintiff’s “probable pro rate share” of costs. In reversing summary
                                           22
                                                2
                                           23     Any reference to pre-orders Anovos has miraculously fulfilled is inapposite to
                                           24   Anovos’ intent at the time of consumers’ purchase. Such subsequent fulfillment
                                                mirrors a Ponzi scheme whereby Anovos bases its ability/intent to fulfill fully paid
                                           25   for orders on future purchases. See Bauman v. Bliese (In re McCarn’s Allstate Fin.,
                                           26   Inc.), 326 B.R. 843, 845 (Bankr. M.D. Fla. 2005) (“A ‘Ponzi scheme’ is a
                                                fraudulent investment arrangement in which returns to investors come from
                                           27   monies obtained from new investors rather than an underlying business
                                           28   enterprise.”)
                                                   ________________________________________________________________________________________________
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS                   9
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 17 of 33 Page ID #:595



                                            1   judgment, the court in Furla v. Jon Douglas Co., 65 Cal. App. 4th 1069, 1080
                                            2   (1998) held that “Defendants assume that if their prior estimates of square footage
                                            3   are treated as approximations, defendants cannot be liable. . . . But according to the
                                            4   [buyer’s] theory of the case, the estimate of 5,500 square feet was not merely
                                            5   inaccurate, it was grossly inaccurate, by more than 20 percent.” See also Thrifty
                                            6   Payless, Inc. v. The Americana at Brand, LLC, 218 Cal.App.4th 1230, 1238 (2013)
                                            7   (reversing a demurrer because grossly inaccurate estimate can be sufficient to
                                            8   establish fraud); McClain v. Octagon Plaza, LLC, 159 Cal. App. 4th 784, 789
                                            9   (2008) (holding same). As such Anovos cannot be shielded from its wildly
                                           10   exaggerated delivery dates that cannot be met, simply by including the word
                                           11   “estimate.”3 Further, Anovos cannot avoid liability indefinitely based on its
2221 C AMINO D EL R IO S OUTH S UITE 101
  KAZOURONI LAW GROUP, APC




                                           12   “estimates.” A reasonable consumer expects the word “estimate” to mean scheduled
                                           13   to arrive “around,” “near” or within the “estimated” timeframe. Expecting
         S AN D IEGO , CA 92108




                                           14   indefinite postponement of the delivery dates is not reasonable, and “unacceptable”
                                           15   to even Anovos.4
                                           16         Moreover, Anovos’ continued assurances indefinitely delaying Plaintiffs
                                           17   purchases, evidence Anovos’ misrepresentations. Id. at ¶¶ 70-78, 90-100, 106-109,
                                           18   118-121, and 129-133. The TAC alleges all five named Plaintiffs received emails
                                           19   from Anovos postponing their original delivery dates. Id. Each postponed delivery
                                           20   email falsely represented that the items will be delivered within a few months again
                                           21   showing that Anovos had no intent of delivering the items timely.
                                           22
                                                3
                                           23     For clarification, Mr. Joseph’s reference to the shipping calendar ¶ 113
                                                demonstrates Mr. Joseph’s experience viewing Anovos’ website and seeing every
                                           24   single Star Trek pre-order item is scheduled to deliver within 6 months from their
                                           25   purchases. The shipping calendar fails to indicate that there may be a wait period
                                                of more than three years for the items.
                                           26   4
                                                  Plaintiffs’ Request to Incorporate by Reference, Exhibit A (“However, we realize
                                           27   that we have not effectively met the delivery expectations of our customers, and
                                                we would like to sincerely apologize for any frustration this may have caused. . . .
                                           28   We too consider these delays unacceptable and hear your concerns.”)


                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS   10
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 18 of 33 Page ID #:596



                                                       For instance, when Mr. Catalano made his initial purchase on September 4,
                                            1
                                                2016, Anovos represented the delivery date would be the first quarter of 2017
                                            2
                                                (January to March). TAC at ¶¶ 70, 73. Anovos reached out to Catalano via email
                                            3
                                                (support@anovos.com) to delay the order to the Spring of 2017. Id. at ¶ 74. On
                                            4
                                                June 16, 2017, Anovos indicated the order was “in production with the
                                            5
                                                manufacturer” and provided a later delivery date. Id. at ¶ 76. Anovos delayed again
                                            6
                                                to Fall 2017, then Winter 2017. Id. at ¶¶ 78, 79. On February 26, 2018, Anovos sent
                                            7
                                                another email to assure Mr. Catalano, Anovos was simply “finalizing the
                                            8
                                                integration of the hard pieces… [and] look[s] forward to being able to ship these
                                            9
                                                superb jackets in Spring 2018. Id. at ¶ 80. On April 30, 2018, Reggie from Anovos
                                           10
                                                emailed Mr. Catalano his order “need[s] to go through one final quality control
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           11
  KAZEROUNI LAW GROUP, APC.




                                                check and then they will begin shipping.” Id. at 83. Then again on June 4, 2018,
                                           12
         S AN D IEGO , CA 92108




                                                Anovos pushed the delivery date back to Summer 2018. On August 21, 2018,
                                           13
                                                Reggie from Anovos represented “I am pleased to report that this beautiful jacket is
                                           14
                                                currently awaiting final approvals and remains on track to begin shipping to
                                           15
                                                customers towards the end of Summer and Fall 2018.” Id. at ¶ 83. Despite these
                                           16
                                                assurances that the order remained on track, Mr. Catalano has yet to receive this
                                           17
                                                purchase. Id. at ¶¶ 80-88.
                                           18
                                                       Thus, Anovos’ “estimates” of delivery constitute fraud because Anovos is
                                           19
                                                not anticipating to deliver the items and has continuously failed to deliver
                                           20
                                                thousands of items over the last four years.
                                           21
                                                       3. Plaintiffs Justifiably Relied on Anovos’ Misrepresentations.
                                           22
                                                       The reliance element required for fraud and misrepresentation, “exists when
                                           23
                                                the misrepresentation or nondisclosure was an immediate cause of plaintiff’s
                                           24
                                                conduct which altered his or her legal relations, and when without such
                                           25
                                                misrepresentation or nondisclosure he or she would not be, in all reasonable
                                           26
                                                probability, have entered in the contract or other transaction.” Alliance Mortgage
                                           27
                                                Co. v. Rothwell, 10 Cal, 4th 1226, 1239; Spinks v. Clark, 147 Cal. 439, 444 (1905).
                                           28
                                                   ________________________________________________________________________________________________
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS                   11
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 19 of 33 Page ID #:597



                                            1          In showing reliance, one need not prove that the representation was the only
                                            2   cause or even the predominant cause, only that it was a substantial factor in his
                                            3   decision. Daniel v. Ford Motor Co., 806 F.3d 1217, 1225 (9th Cir. 2015). Further,
                                            4   in cases where a business advertises goods or services with the intent to not sell
                                            5   them as advertised, also known as “bait and switch” advertising, there is a
                                            6   significant danger that a consumer “will rely on the deceptive advertising to decide
                                            7   to buy merchandise.” Veera v. Banana Republic, LLC, 6 Cal. App. 5th 907, 921
                                            8   (2016) (finding genuine issues of material fact as to whether consumer’s injury was
                                            9   caused by the unfair business practice or reliance on false advertising of clothing
                                           10   retailer).
                                           11          Anovos first raises the issue with the language of TAC, specifically that
2221 C AMINO D EL R IO S OUTH S UITE 101
  KAZOURONI LAW GROUP, APC




                                           12   “observing” the shipping dates is insufficient to show reliance on the shipping
                                           13   dates, and that Anovos’ representations regarding anticipated delivery dates could
         S AN D IEGO , CA 92108




                                           14   not have “induced or caused” Plaintiffs to purchase the products. MTD 13:14-15.
                                           15   However, neither Plaintiffs nor any reasonable consumer would pay, hundreds of
                                           16   dollars, for items they would not receive.5 Furthermore, Plaintiffs did not sign up to
                                           17   wait over 50 years (or even four years) for their prepaid products.
                                           18          Here, Plaintiffs allege when making their initial purchasers they were aware
                                           19   of the estimated time of delivery dates and were eager for the date to approach. Id. ¶
                                           20   at 129. In the light most favorable to Plaintiffs, it is reasonable to infer that
                                           21   Plaintiffs relied on common practices where in exchange for money, they would
                                           22
                                                5
                                           23     In fact, under the Merchandise Rule, where a seller solicits consumers to
                                                purchase their goods for sale via mail, internet, or telephone, that seller must have
                                           24   a reasonable basis to believe that any order will ship either: “within that time
                                           25   clearly and conspicuously stated in any such solicitation; or...if no time is clearly
                                                and conspicuously stated, within thirty (30) days after receipt of a properly
                                           26   completed order from the buyer.” 16 C.F.R. § 435.2(a)(1). When a seller is unable
                                           27   to comply with the shipping requirements of the Merchandise Rule, they must
                                                offer the buyer an opportunity to either receive a refund or consent to further delay.
                                           28   16 C.F.R. § 435.2(b)(1)


                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS   12
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 20 of 33 Page ID #:598



                                                expect to receive an item within reasonable time, somewhere around the anticipated
                                            1
                                                delivery date. Anovos cannot avoid liability by deliberately, indefinitely, and
                                            2
                                                unilaterally postponing the delivery dates because they were “estimates.” TAC at ¶¶
                                            3
                                                84, 88, 97, 117, 124, 134. Most importantly, it is questionable if the products will
                                            4
                                                ever be delivered, since some orders have not been fulfilled for over 3 years.
                                            5
                                                         Furthermore, the TAC explicitly states Plaintiffs relied on Anovos’
                                            6
                                                subsequent false assurances: trusting Anovos’ representations, both Joseph and
                                            7
                                                Catalano made second purchases (id. at ¶ 86, 112); Joseph also relied on the
                                            8
                                                assurances to the point where he could no longer dispute the charges with his bank
                                            9
                                                (id. at 129); Fernandes waited nearly a year before requesting a refund for the
                                           10
                                                $277.60 (see id. at 92, 95, 101); Jones specifically made his purchase based on the
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           11
  KAZEROUNI LAW GROUP, APC.




                                                delivery date corresponding with his payment plan—he continued to make
                                           12
         S AN D IEGO , CA 92108




                                                payments with the assurance he would receive his order (id. at 129). Each Plaintiff
                                           13
                                                was unable to use the funds that they provided to Anovos for a prolonged period of
                                           14
                                                time, and yet they refrained from requesting refunds or cancelling transactions
                                           15
                                                through their banks based on Anovos’ continued reassurances that the items will be
                                           16
                                                shipped.
                                           17
                                                         Therefore, Plaintiffs sufficiently alleged reliance, and Defendants’ motion to
                                           18
                                                dismiss Plaintiffs’ claims based on fraud should be denied.
                                           19
                                                     B. Plaintiffs      Sufficiently        Pled      Facts       to      Establish       Negligent
                                           20
                                                         Misrepresentation Against Defendants.
                                           21
                                                         With respect to Anovos, Defendants6 argue that Plaintiffs failed to plead
                                           22
                                                reliance and misrepresentations to suffice Rule 9(b) standard. With respect to
                                           23
                                                Lucasfilm, they argue that a licensor can never be responsible for licensee’s
                                           24
                                                actions. Although Plaintiffs strongly believe that Rule 8 standard must apply here,
                                           25
                                                Plaintiffs’ allegations against Defendants meet the Rule 9(b) standard. Petersen v.
                                           26
                                           27
                                                6
                                           28       More detailed discussion regarding Lucasfilm’s liability is below.
                                                   ________________________________________________________________________________________________
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS                   13
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 21 of 33 Page ID #:599



                                            1   Allstate Indem. Co., 281 F.R.D. 413, 417-18 (C.D. Cal. 2012) 7 (“[A]nalyzing
                                            2   negligent misrepresentation under Rule 9(b) is contrary to both the express
                                            3   language and policy of the statue.”); Vess, 317 F. 3d at 1105-06 (“To require that
                                            4   non-fraud allegations be stated with particularity merely because they appear in a
                                            5   complaint alongside fraud averments . . . would impose a burden on plaintiffs not
                                            6   contemplated by the notice pleading requirements of Rule 8(a).”).
                                            7         Plaintiffs could not possibly allege every misrepresentation in the TAC, nor
                                            8   do they have to do so. Instead, Plaintiffs detailed the major misrepresentations by
                                            9   Anovos, indicated the method and time of such misrepresentations (i.e. at the time
                                           10   of purchase through the website), and where applicable provided names of
                                           11   individuals making such representations. TAC at ¶¶ 40, 48, 43-50, 56, 78, 79, 80,
2221 C AMINO D EL R IO S OUTH S UITE 101
  KAZOURONI LAW GROUP, APC




                                           12   81, 83, 96, 107, 108, 128, 137, 139. Plaintiffs further alleged that they have
                                           13   purchased the products relying on Anovos’ representations regarding anticipated
         S AN D IEGO , CA 92108




                                           14   dates of delivery. Id. Plaintiffs also detailed their reliance on Lucasfilm’s
                                           15   endorsement of Anovos’ products also promising prompt shipment of the products.
                                           16   Id. 149-151, 68. Thus, a dismissal of Plaintiffs negligent misrepresentation claim is
                                           17   not warranted.
                                           18         C.     Plaintiffs Adequately Allege Breach of Contract.
                                           19         Anovos contends including “estimated” or “subject to change” disclaimers in
                                           20   their delivery dates would allow them to indefinitely postpone manufacturing and
                                           21
                                           22   7
                                                 The majority of Defendants’ cited cases do not necessarily weigh in favor of a
                                           23   Rule 9(b) application. Indeed, in Sater v. Chrysler Grp. LLC, No. EDCV 14-00-
                                                700-VAP (DTBx), 2015 U.S. Dist. LEXIS 21022 (C.D. Cal. Feb. 20, 2015) the
                                           24   court actually denied defendants motion to dismiss for negligent misrepresentation
                                           25   claims to the extent they were not governed by rule 9(b). Id. at *31. In McNeil v.
                                                Wells Fargo Bank, N.A., No. 13-5519 SC, 2014 WL 6681604, *3 (N.D. Cal. Nov.
                                           26   25, 2014), the plaintiffs did not bring negligent misrepresentation in their original
                                           27   complaint. When plaintiff amended the complaint, the court found that plaintiff
                                                merely “repackaging” the original fraud claims under the heading of negligent
                                           28   misrepresentation. Id.


                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS   14
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 22 of 33 Page ID #:600



                                                shipment of the products, while failing to provide frustrated consumers with a
                                            1
                                                refund. However, Anovos’ take on a breach would lead to absurd and inequitable
                                            2
                                                results, since Anovos would then never be in a breach of contract, even fifty years
                                            3
                                                later.
                                            4
                                                         A breach of contract is the “unjustified failure to perform a material promise
                                            5
                                                or covenant.” Sun Microsystems, Inc. v. Microsoft Corp., 81 F. Supp. 2d 1026, 1030
                                            6
                                                (N.D. Cal. Jan. 25, 2000); see Witkin, Summary of California Law (Ninth Edition),
                                            7
                                                Contracts § 792 at 715 (1998). A breach to a contract may be based on a time of
                                            8
                                                performance. If a contract does not specify a time for performance, the obligations
                                            9
                                                must be performed within a reasonable period of time. Cal. Civ. Code § 1657;
                                           10
                                                Henry v. Sharma, 154 Cal. App. 3d 665, 669 (2nd Dist. Cal. 1984); Jones &
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           11
  KAZEROUNI LAW GROUP, APC.




                                                Laughlin Steel Co. v. Abner Doble Co., 162 Cal. 497, 504 (1912) (ruling a party’s
                                           12
         S AN D IEGO , CA 92108




                                                time of performance under a contract was based on an estimate, therefore the
                                           13
                                                agreement implied the parties’ were to perform within a reasonable time).
                                           14
                                                         Furthermore, the covenant of good faith and fair dealing is implied in every
                                           15
                                                contract to “protect[ ] the reasonable expectations of the contracting parties.”
                                           16
                                                Digerati Holdings, LLC v. Young Money Entm’t, LLC, 194 Cal. App. 4th 873, 885
                                           17
                                                (2011); see also, e.g., Foley v. Interactive Data Corp., 47 Cal. 3d 654, 684 (1988);
                                           18
                                                Badie v. Bank of America, 67 Cal. App. 4th 779, 795 (1998) (finding a party’s
                                           19
                                                unreasonable exercise of discretion reserved under a contract in a manner
                                           20
                                                inconsistent with the other party’s legitimate expectations, is a “judicially
                                           21
                                                recognized type[ ] of bad faith” that will breach the implied covenant).
                                           22
                                                         Anovos provided Plaintiffs with the estimated times for shipment for each
                                           23
                                                product prior to each purchase. TAC ¶¶ 70, 73, 91, 106, 119, 127. The delivery
                                           24
                                                dates were consistently a three-month or month range for when the anticipated
                                           25
                                                shipment was scheduled to occur. Id. at 43. To a consumer,8 the “estimate” does not
                                           26
                                           27   8
                                                 Anovos also appears to interpret that it was not reasonable to push the scheduled
                                           28   delivery dates as much as it has. See Exhibit A.
                                                   ________________________________________________________________________________________________
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS                   15
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 23 of 33 Page ID #:601



                                            1   mean “indefinite.” Indeed, Plaintiff Jones purchased the Captain Kirk Bomber
                                            2   Jacket with the reasonable expectation that at the latest, it would arrive once the
                                            3   jacket was fully paid through a payment plan. Id. at ¶ 129.
                                            4         Defendant relies on a single unpublished case9 - A-Z Bus Sales, Inc. v. City of
                                            5   Burbank, Case No. B244867, 2014 Cal. App. Unpub. LEXIS 1765, at *10 (Mar. 13,
                                            6   2014). That case is inapplicable here for many reasons. First, the court in A-Z
                                            7   merely addressed whether the jury had sufficient evidence to rule in favor of a
                                            8   seller who sued for buyer’s failure to pay in full after its delayed performance. Id.
                                            9   There, the jury believed that the seller manufactured and delivered the busses
                                           10   within a reasonable time despite the delays. Id. The evidence further showed that
                                           11   given the complicated manufacturing process of a bus where “thousands of pieces”
2221 C AMINO D EL R IO S OUTH S UITE 101
  KAZOURONI LAW GROUP, APC




                                           12   have to be put together, and come from different vendors, the one year delay was
                                           13   reasonable. Id. This case concerns manufacturing of suit jackets and movie item
         S AN D IEGO , CA 92108




                                           14   replicas, the manufacturing of which is highly unlikely to be as complex as
                                           15   manufacturing of an entire bus. Second, here, the delay has been well over a year
                                           16   for many items: Mr. Catalano has waited over three years for a suit jacket and two
                                           17   years for a complete pistol prop replica; Mr. Fernandes, almost two years for a
                                           18   helmet accessory; Mr. Joseph, over three years for a suit a jacket; Mr. Alonso,
                                           19   almost two years for a helmet accessory; and Mr. Jones, over a year for a jacket.
                                           20   TAC at ¶¶ 70, 85, 90,105, 118, 125. Third, the items here have yet to be delivered.
                                           21         Lastly, A-Z does not stand for Anovos’ proposition that failure to deliver
                                           22   products by estimated delivery dates due to manufacturing delays is not a breach of
                                           23   contract. Instead, it confirms that the question of a breach depends on whether the
                                           24
                                                9
                                           25     This case is not citable in state courts, and thus, should be given minimal (if any)
                                                deference. See Credit Suisse First Boston Corp. v. Grunwald, 400 F.3d 1119, 1126
                                           26   fn. 8 (9th Cir. 2005) (disregarding unpublished appellate opinion because “the
                                           27   court’s task is to “predict how the highest state court would decide the issue using
                                                intermediate appellate court decisions, decisions from other jurisdictions, statutes,
                                           28   treatises, and restatements as guidance”).


                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS   16
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 24 of 33 Page ID #:602



                                                delay is so extensive that it is beyond a reasonable time contemplated by the
                                            1
                                                parties. See e.g. Hougland v. Roth Blum Packing Co. 99 Cal.App. 631, 635, 279 P.
                                            2
                                                159 (1929) (A “reasonable time takes into consideration the . . . subject of the
                                            3
                                                contract and the condition of the merchandise for the sale and delivery of which
                                            4
                                                the contract is made.”); C. A. Hooper & Co. v. Freeman, Smith & Camp Co., 1
                                            5
                                                Cal.App.2d 122, 124, 36 P.2d 146 (1934) (“‘The question of what is a reasonable
                                            6
                                                time depends in each case upon its own particular circumstances. It is primarily a
                                            7
                                                question of fact . . . .’”)
                                            8
                                                       Anovos’ indefinite delay of Plaintiffs’ items has far surpassed any reasonable
                                            9
                                                expectation of time for Anovos to perform its contractual duties and constitutes
                                           10
                                                breach. See, e.g., Gonsalves v. Roma Furniture Co., 107 Misc. 2d 186, 188, 433
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           11
  KAZEROUNI LAW GROUP, APC.




                                                N.Y.S. 2d 559, 561 (Civ. Ct. 1980) (finding breach where following the full
                                           12
         S AN D IEGO , CA 92108




                                                payment and estimated delivery date, “[s]ix years and $2,023 later plaintiff has still
                                           13
                                                not received her sofa chairs”); see also Martinez v. Decorators Warehouse, Inc.
                                           14
                                                Cuyahoga App. No. 46873, 1983 Ohio App. LEXIS 12917 (Dec. 15, 1983),
                                           15
                                                (holding six week delay in delivery of furniture constituted breach of contract under
                                           16
                                                Ohio law.)
                                           17
                                                       Further, Anovos’ ongoing unilateral delays of the scheduled delivery dates
                                           18
                                                constitutes material breach. Courts are particularly careful to protect a contracting
                                           19
                                                party’s legitimate expectations against an unreasonable exercise of unilaterally
                                           20
                                                reserved discretion. See Kashmiri v. Regents of University of California, 156 Cal.
                                           21
                                                App. 4th 809, 844-45 (2007) (holding a university’s disclaimer that fees could be
                                           22
                                                changed without notice at any time did not alleviate university’s liability for
                                           23
                                                unilaterally imposing charges after students have paid their bills). “[T]he language
                                           24
                                                of a contract should be interpreted against the party who caused the uncertainty to
                                           25
                                                exist.” Id. (citation omitted). Anovos failed to disclaim that the buyers would be
                                           26
                                                required to wait more than four years for their fully paid items to arrive, and that the
                                           27
                                                anticipated delivery dates would be postponed every 4 months. Consumers
                                           28
                                                   ________________________________________________________________________________________________
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS                   17
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 25 of 33 Page ID #:603



                                            1   reasonably expected to receive their items somewhere within the anticipated dates
                                            2   of the delivery, but in no event did they expect to wait for more than four or five
                                            3   years after learning that they can no longer receive a refund. Therefore, Plaintiffs’
                                            4   sufficiently alleges Anovos’ conduct was a breach of its contractual obligations.
                                            5      D. Mr. Catalano and Mr. Fernandes Sufficiently Allege CLRA Claims
                                            6         Against Anovos.
                                            7         The purpose of the California Consumers Legal Remedies Act (“CLRA”) is
                                            8   to protect consumers against numerous unfair and deceptive business practices and
                                            9   provide procedures for claims against such practices. Cal. Civ. Code §§ 1760, 1780
                                           10   to 1782. Importantly, Rule 9(b) “is not strictly applicable” to the CLRA, because
                                           11   “the CLRA is not a fraud statute.” See Nordberg v. Trilegiant Corporation a/k/a
2221 C AMINO D EL R IO S OUTH S UITE 101
  KAZOURONI LAW GROUP, APC




                                           12   TRL Group, 445 F. Supp. 2d 1082, 1097 (N.D. Cal. 2006). “To require that
                                           13   plaintiffs prove more than the statute itself requires would undercut the intent of the
         S AN D IEGO , CA 92108




                                           14   legislature in creating a remedy separate and apart from common-law fraud.” Id.
                                           15   “Thus, for a misrepresentation to be actionable under [§] 1770 it needs only ‘result’
                                           16   in damage to consumer.” Id.; see e.g. Vess, 317 F.3d 1097, 1105 (holding that
                                           17   “fraud is not an essential element of a claim under [§ 1770]”); Committee on
                                           18   Children's Tel., Inc. v. General Foods Corp., 35 Cal.3d 197, 211-12 n.11 (1983)
                                           19   (“The requirement that fraud be pleaded with specificity . . . does not apply to
                                           20   causes of action under the consumer protection statutes.”).
                                           21         Contrary to Anovos’ position, Plaintiffs Catalano and Fernandes provide
                                           22   detailed descriptions of Anovos’ misrepresentations pervasive in Anovos’ website.
                                           23   First, Catalano and Fernandes state the exact days they visited Anovos’ website to
                                           24   make their purchases. TAC at ¶¶ 70, 85, 90. Plaintiffs’ allegations in TAC further
                                           25   provide a thorough account of how consumers navigate through anovos.com and
                                           26   the various occasions they will see misrepresentations of delivery dates: directly
                                           27   below the photograph of a chosen item, further below in the item’s description,
                                           28   through various links on the item’s page, in shipping calendars, and in specific


                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS   18
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 26 of 33 Page ID #:604



                                                update pages on Anovos’ website. TAC at ¶ 43. Then, Catalano and Fernandes each
                                            1
                                                allege Anovos’ false anticipated delivery dates for their items. Id. at ¶¶ 73, 74, 87,
                                            2
                                                91, 93. It is evident that Anovos fully understands these allegations, and instead,
                                            3
                                                denies that the allegations were false (which is improper under 12(b)(6)). See Def.’s
                                            4
                                                MTD p. 17 (“representations to shipping dates are not false because…”) Despite
                                            5
                                                Anovos’ repeated promises to deliver the items years ago, to date, Anovos failed to
                                            6
                                                deliver the complete items. TAC at ¶¶ 88, 97, 103.
                                            7
                                                       Importantly,       Catalano       and    Fernandes        allege    that    the     numerous
                                            8
                                                misrepresentations of Anovos’ reassurances and continuous indefinite delays in
                                            9
                                                shipments—on which Plaintiffs detrimentally relied on—caused damages to
                                           10
                                                Plaintiffs. Plaintiffs are still without products, and cannot cancel credit card charges
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           11
  KAZEROUNI LAW GROUP, APC.




                                                with their respective banks. See TAC ¶¶ 75-83, 85, 95, 96.
                                           12
         S AN D IEGO , CA 92108




                                                       The district courts within the Ninth Circuit have found less specific
                                           13
                                                allegations satisfy even Rule 9(b) standard. E.g., Jones v. ConAgra Foods, Inc., 912
                                           14
                                                F. Supp. 2d 889, 902 (N.D. Cal. 2012) (finding Rule 9(b) was satisfied and “the
                                           15
                                                “where” is ConAgra’s package labels and website”); Yucesoy v. Uber Techs., Inc.,
                                           16
                                                No. 15-cv-00262-EMC, 2016 U.S. Dist. LEXIS 15867, at *9 (N.D. Cal. Feb. 9,
                                           17
                                                2016) (rejecting Uber’s argument that plaintiffs should be required to plead the
                                           18
                                                specific web page that the allegedly misleading statements appears on after alleging
                                           19
                                                Uber as the who, giving examples of misleading statements, time frames for such
                                           20
                                                statements, and how they were misleading).
                                           21
                                                       Thus, Plaintiffs’ TAC provides sufficient factual allegations that Anovos
                                           22
                                                violated the CLRA.
                                           23
                                                   E. Plaintiffs’ Claims Against Lucasfilm Should Not Be Dismissed.
                                           24
                                                       The UCL defines “unfair competition” to mean and include “any unlawful,
                                           25
                                                unfair or fraudulent business act or practice and unfair, deceptive, untrue or
                                           26
                                                misleading advertising and any act prohibited by [the FAL, Business and
                                           27
                                           28
                                                   ________________________________________________________________________________________________
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS                   19
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 27 of 33 Page ID #:605



                                            1   Professions Code section 17500].” (Bus. & Prof. Code, § 17200.)10 The UCL’s
                                            2   scope is broad and its purpose “is to protect both consumers and competitors by
                                            3   promoting fair competition in commercial markets for goods and services.” (Kasky,
                                            4   supra, 27 Cal. 4th 949.) “It is not necessary to show the defendant intended to
                                            5   injure anyone since a violation of the [UCL] is a strict liability offense.” (Podolsky
                                            6   v. First Healthcare Corp. (1996) 50 Cal. App. 4th 632, 647; State Farm Fire &
                                            7   Casualty Co. v. Superior Court (1996) 45 Cal. App. 4th 1093, 1102.) Here,
                                            8   Lucasfilm’s profitable active promotion of Anovos’ products indicating the
                                            9   shipping dates followed by Anovos’ repeated and prolonged failure to deliver the
                                           10   products subjects Lucasfilm to liability under every prong of the UCL. At a
                                           11   minimum, Lucasfilm’s negligent representations regarding the dates of delivery
2221 C AMINO D EL R IO S OUTH S UITE 101
  KAZOURONI LAW GROUP, APC




                                           12   while promoting Anovos’ products, and thus, satisfy unlawful prong. Aryeh v.
                                           13   Canon Business Solutions, Inc., 55 Cal. 4th 1185, 1196 (2013) (UCL “borrows
         S AN D IEGO , CA 92108




                                           14   violations of other laws and treats them as unlawful practices’ that the unfair
                                           15   competition law makes independently actionable.”) Lucasfilm’s active promotion
                                           16   of Anovos’ products despite years of delay and repeated failure to deliver pre-paid
                                           17   products also satisfies the unfair prong. See Donohue v. Apple, Inc., 871 F. Supp.
                                           18   2d 913, 928 (N.D. Cal. 2012); Bardin v. Daimlerchrysler Corp., 136 Cal. App. 4th
                                           19   1255, 1260-1261 (2006). The utility of Lucasfilm’s substantially injurious conduct
                                           20   to consumers and failure to warn of knowing fraud does not justify the harm to
                                           21   thousands of consumers. Lastly, Lucasfilm made misleading advertisements also
                                           22   vouching for Anovos’ pre-paid products and promised shipment. See Tobacco II
                                           23   Cases, 46 Cal. 4th 298, 312 (“the UCL’s focus on the defendant's conduct, rather
                                           24
                                           25
                                           26   10
                                                  The UCL’s elements are substantively similar to those of the Florida’s Deceptive
                                           27   and Unfair Trade Practices Act, Fla. Stat. § 501.201, et seq., and are therefore
                                                addressed collectively herein. As Lucasfilm’s conduct is demonstrative of its UCL
                                           28   violations, this same conduct violated Fla. § 501.201, et seq.


                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS   20
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 28 of 33 Page ID #:606



                                                than the plaintiff's damages, in service of the statute's larger purpose of protecting
                                            1
                                                the general public against unscrupulous business practices.”)
                                            2
                                                       Although generally reasonable due diligence does not impose a liability on a
                                            3
                                                licensor, this liability can exist where licensor “knew about the fraud, participated
                                            4
                                                in gathering profits from the fraud, and actually profited from the fraud.” See e.g.
                                            5
                                                Newcal Industries, Inc. v. Ikon Office Solution, 513 F.3d 1038, 1056 (9th Cir. 2008)
                                            6
                                                (holding that specific intent to defraud could be inferred since a party knew about
                                            7
                                                the fraud and actively profited from the fraud).11
                                            8
                                                       In essence, the liability of a licensor to the public is analogous to a liability of
                                            9
                                                the absent landlord—generally the licensee/tenant is responsible for any dangers
                                           10
                                                created by them; however, the licensor bears that duty in the event that it has
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           11
  KAZEROUNI LAW GROUP, APC.




                                                knowledge of the danger. See e.g. Kinsman v. Unocal Corp., 37 Cal. 4th 659, 673-
                                           12
         S AN D IEGO , CA 92108




                                                74 (2005) (“[W]hen the landowner knows or should know of a concealed hazard on
                                           13
                                                its premises, then under ordinary premises liability principles, the landowner may
                                           14
                                                be liable for a resultant injury.”); Resolution Trust Corp. v. Rossmoor Corp., 34
                                           15
                                                Cal.App.4th 93, 104 (1995) (holding that “landlord’s duty [to enter the property and
                                           16
                                                investigate expensive oil spills] arises only if the landlord knows or has reason to
                                           17
                                                know the leakage has not been stopped or damage to adjoining property is
                                           18
                                                imminent and avoidable.”) (citation omitted); Ucello v. Laudenslayer, 44
                                           19
                                                Cal.App.3d 504 (1975) (holding although a landlord has no duty to protect tenant’s
                                           20
                                                invitees from dangerous condition on premises, even where it could do so by the
                                           21
                                                exercise of reasonable diligence, where “a landlord has such a degree of control
                                           22
                                                over the premises that it fairly may be concluded that he can obviate the presence of
                                           23
                                                the dangerous [condition] and has knowledge thereof, an enlightened public policy
                                           24
                                                11
                                           25     Trademark licensor as any other entity is subject to the same liability under the
                                           26   law. For instance, a licensor cannot blatantly claim that it remains willfully blind to
                                                the quality of the products. Kealoha v. E.I. du Pont de Numerours & Co., 82 F.3d
                                           27   894, 903 (9th Cir. 1996) (“a trademark holder can be held vicariously liable when
                                           28   he ‘puts out as his own product a chattel manufactured by another.’”)
                                                   ________________________________________________________________________________________________
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS                   21
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 29 of 33 Page ID #:607



                                            1   requires the imposition of a duty of ordinary care.” Id. “To permit a landlord in
                                            2   such situation to sit idly by in the face of the known danger to others must be
                                            3   deemed to be socially and legally unacceptable.”); Fitch v. Le Beau, 1 Cal. App. 3d
                                            4   320, 324-25 (1969) (“Where the occupier of land is aware of a concealed condition
                                            5   involving in the absence of precautions an unreasonable risk of harm to those
                                            6   coming in contact with it and is aware that a person on the premises is about to
                                            7   come in contact with it, the trier of fact can reasonably conclude that a failure to
                                            8   war or repair the condition constitutes negligence.”).
                                            9         Plaintiffs’ allegations, interpreted in favor of Plaintiffs, show that the
                                           10   relationship between Lucasfilm and Anovos was intertwined, as Lucasfilm actively
                                           11   promoted, encouraged, and enticed Anovos’ sales after it was on actual and
2221 C AMINO D EL R IO S OUTH S UITE 101
  KAZOURONI LAW GROUP, APC




                                           12   constructive notice of Anovos’ fraudulent scheme. TAC at ¶¶ 70, 102, 149-158,
                                           13   167, 162, 168. Despite the voluminous complaints against Anovos and F rating on
         S AN D IEGO , CA 92108




                                           14   BBB’s website, Anovos’ repeated failure to deliver thousands of items, consumers
                                           15   complaints directly to Lucasfilm, Lucasfilm’s acknowledgement of the Anovos
                                           16   problems, Lucasfilm authorizes Anovos’ use of Lucasfilm’s trademark, profits from
                                           17   Anovos’ fraud, and advertises Anovos’ prepaid items on its own website.12
                                           18         Lucasfilm’s reliance on Mini Maid and Jamster Mktg. is flawed. In Mini
                                           19   Maid, the court declined to hold a franchise liable for trademark infringement due
                                           20   to its failure to supervise its franchisee with “reasonable diligence.” Mini Maid
                                           21   Services Co. v. Maid Brigade Systems, Inc., 967 F.2d 1516, 1521 (11th Cir. 1992).
                                           22   However, the court in Mini Maid noted “a franchisor might be liable for
                                           23   contributory trademark infringement, even if the franchisor did not itself perform
                                           24   any infringing acts.” Id. at 1521. In fact, the Supreme Court in Inwood Labratories
                                           25
                                           26
                                                12
                                                  Further, Lucasfilm should be held liable for creating Plaintiffs’ peril or otherwise
                                                rendering them more vulnerable to danger by vouching for a fraudulent company,
                                           27   which has yet to deliver thousands of prepaid items to consumers. See e.g. Wood v.
                                                Ostrander, 879 F.2d 583, 590 (9th Cir. 1989) (finding trooper created a danger by
                                           28   impounding car and abandoning female passenger in a high crime area).


                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS   22
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 30 of 33 Page ID #:608



                                                held that “if a manufacturer or distributor intentionally induces another to infringe a
                                            1
                                                trademark, or if it continues to supply its product to one whom it knows or has
                                            2
                                                reason know is engaging in trademarking infringement, the manufacturer or
                                            3
                                                distributor is contributorially[sic] responsible for any harm done as a result of the
                                            4
                                                deceit.” Inwood Laboratories, Inc. v. Ives Lab., Inc., 456 U.S. 844, 853-54 (1982).13
                                            5
                                                       Similarly, the court in In re Jamster Mktg. Litig., 2009 U.S. Dist. LEXIS
                                            6
                                                43592 (S.D. Cal. May 22, 2009) held that wireless service providers (AT&T and T-
                                            7
                                                Mobile) were not responsible for content provider’s fraudulent advertisement due to
                                            8
                                                their attenuated relationship. Id. There, AT&T & T-Mobile provided wireless phone
                                            9
                                                service and messaging to consumers. Id. at *4. They maintained a business
                                           10
                                                relationship with content providers who provided ring tones to their customers. Id.
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           11
  KAZEROUNI LAW GROUP, APC.




                                                In exchange, wireless providers received a fee for its services. Id. The court in
                                           12
         S AN D IEGO , CA 92108




                                                Jamster Mktg. held that since content providers (and not wireless providers) issued
                                           13
                                                all false/misleading advertisements, conclusory allegations that wireless providers
                                           14
                                                knew of consumer complaints regarding deceptive marketing, were insufficient to
                                           15
                                                show that AT&T and T-Mobile controlled, participated, approved, marketed, or
                                           16
                                                otherwise adopted content provider’s advertising services. Id. *26. Here, Lucasfilm
                                           17
                                                participated, marketed, and otherwise approved of Anovos’ sales.
                                           18
                                                       Thus, Lucasfilm is directly liable under UCL’s unfair, unlawful and
                                           19
                                                fraudulent prongs for its failure to warn of knowing fraud or at least discontinue
                                           20
                                                endorsement and promotion of Anovos’ products, as opposed to merely controlling
                                           21
                                                and policing its trademark.
                                           22
                                           23
                                           24
                                           25
                                                13
                                           26     Notably, California courts even recognized liability by trademark licensor in
                                                product liability cases, as long as the licensor “can be said to be a link in the
                                           27   marketing enterprise which placed a defective product within the stream of
                                           28   commerce.” Kasel v. Remington Arms Co., 24 Cal.App.3d 711, 725 (1972).
                                                   ________________________________________________________________________________________________
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS                   23
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 31 of 33 Page ID #:609



                                            1      F. Plaintiffs Sufficiently Pled Agency Because Lucasfilm’s Actions
                                            2         Evidenced a Grant of Apparent Authority and Ratified Anovos’
                                            3         Conduct.
                                            4         Apparent authority emerges from a principal’s manifestations to a third party.
                                            5   See Inland Mediation Bd. v. City of Pomona, 158 F. Supp. 2d 1120, 1140 (C.D. Cal.
                                            6   2001). (citing Rest. (2d) of Agency, § cmt. c) (discussing apparent agency exists to
                                            7   the extent a third party reasonably believes the relationship to exist); Hawaiian
                                            8   Paradise Park Corp. v. Friendly Broad. Co., 414 F.2d 750, 756 (9th Cir. 1969)
                                            9   (“The principal’s manifestations giving rise to apparent authority may consist of
                                           10   direct statements to the third person, directions to the agent to tell something to the
                                           11   third person, or the granting of permission to the agent to perform acts . . . under
2221 C AMINO D EL R IO S OUTH S UITE 101
  KAZOURONI LAW GROUP, APC




                                           12   circumstances which create in him a reputation of authority.”) In Mavrix, the Ninth
                                           13   Circuit held that third-party users could reasonably believe the agent-moderators
         S AN D IEGO , CA 92108




                                           14   had apparent authority as the agent-moderators themselves “checked and approved”
                                           15   posts the third-party user attempted to upload on principal-defendant’s platform.
                                           16   Mavrix Photographs, LLC v. LiveJournal, Inc., 873 F.3d 1045, 1055 (9th Cir.
                                           17   2017). Similarly, one can be liable by ratifying another’s conduct by either
                                           18   “knowing acceptance of the benefits,” or by actions by an actor “who is not an
                                           19   agent but pretends to be.” Henderson v. United Student Aid Funds, Inc., 918 F.3d
                                           20   1068, 1073-1074 (9th Cir. 2019).
                                           21         Contrary to Defendants’ contention, Plaintiffs allege facts demonstrating: (1)
                                           22   Lucafilm created a belief in the minds of Plaintiffs that Anovos was acting as
                                           23   Lucasfilm’s agent, and (2) Plaintiffs reasonably relied on Lucasfilm’s conduct. Cf.
                                           24   Lushe v. Verengo Inc., 2015 U.S. Dist. LEXIS 16961,*10-17 (C.D. Cal. Feb. 2015)
                                           25   (in a well-reasoned opinion Judge Birotte held that reliance is not necessary to
                                           26   prove apparent authority). Lucasfilm further ratified Anovos’ conduct by
                                           27   knowingly accepting profits gained from the sale of pre-paid items. See e.g.
                                           28   Henderson, 918 F.3d 1073. First, Anovos was authorized to prominently display


                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS   24
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 32 of 33 Page ID #:610




                                            1   Lucasfilm’s logos on its promotional materials (including website). Second,

                                            2   Lucasfilm promoted sales of Anovos products, encouraging customers to deal with

                                            3   Anovos, listing links on its own website, and redirecting customers to Anovos.

                                            4   Third, numerous consumers, including Mr. Fernandes, were under impression that

                                            5   Lucasfilm authorized Anovos to act on their behalf due to Lucasfilm’s active

                                            6   marketing of Anovos’ products. Fourth, Lucasfilm was aware of customer’s

                                            7   confusion since many customers (including Mr. Fernandes) reached out to

                                            8   Lucasfilm directly regarding issues with Anovos, and yet, Lucasfilm did nothing to

                                            9   clarify consumers’ confusion that Lucasfilm allegedly has no control over Anovos.

                                           10   Fifth, Ms. Santin’s statement (albeit after plaintiffs already purchased the products)
                                                shows that Lucasfilm had the power to “escalate” any complaints for “immediate
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           11
  KAZEROUNI LAW GROUP, APC.




                                           12   review and response.” Sixth, Lucasfilm’s continued dealing with Anovos and
         S AN D IEGO , CA 92108




                                           13   reaping benefits of Anovos’ sales constitutes ratification of Anovos’ conduct.

                                           14          Thus, over the years of dealing with Anovos after being on constructive and

                                           15   then actual notice of Anovos’ repeated failure to deliver products, Lucasfilm’

                                           16   continues its licensing of its trademarks and actively encourages and promotes

                                           17   Anovos products. All of these acts developed a “reputation of authority” to act on

                                           18   behalf of Lucasfilm and ratified Anovos’ conduct. See e.g. Mavrix Photographs,

                                           19   853 F.3d at 1030; Henderson, 918 F.3d 1073.

                                           20          Thus, Plaintiffs provided sufficient allegations showing that Lucasfilm is

                                           21   subject to liability to the extent they could do so without the benefit of discovery.
                                                   V. Conclusion.
                                           22
                                                       In sum, Plaintiffs respectfully request the Court to deny Defendants’ Motion
                                           23
                                                to Dismiss in its entirety. In the alternative, Plaintiffs request the Court grant
                                           24
                                                Plaintiffs leave to file a fourth amended to cure any alleged pleading deficiencies,
                                           25
                                                this court may rule upon. The policy of favoring amending is to be applied with
                                           26
                                                “extreme liberality.” Morongo Band of Mission Indians v. Rose, 893 F.2d 1074,
                                           27
                                                1079 (9th Cir. 1990).
                                           28
                                                   ________________________________________________________________________________________________
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS                   25
                                           Case 2:19-cv-04821-MWF-KS Document 49 Filed 12/30/19 Page 33 of 33 Page ID #:611



                                            1   Date: December 30, 2019                               Respectfully submitted,
                                                                                                      Kazerouni Law Group, APC
                                            2
                                            3                                                          By: s/Abbas Kazerounian
                                                                                                          Abbas Kazerounian, Esq.
                                            4                                                             Yana A. Hart
                                            5                                                             Attorneys for Plaintiffs

                                            6
                                            7
                                            8
                                            9
                                           10
                                           11
2221 C AMINO D EL R IO S OUTH S UITE 101
  KAZOURONI LAW GROUP, APC




                                           12
                                           13
         S AN D IEGO , CA 92108




                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28


                                                MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS   26
